Exhibit 10.3
 

 
CoStar Group, Inc. 2007 Stock Incentive Plan
(Amended effective December 6, 2007)
 
French Sub-Plan
 


 
1.  
Introduction.

 
The Board of Directors (the “Board”) of CoStar Group, Inc. (the “Company”) has
established and the Company’s shareholders have approved, effective April 26,
2007 and until April 26, 2017, the CoStar Group, Inc. 2007 Stock Incentive Plan
(the “US Plan”) for the benefit of certain employees and non-employee directors
of the Company and its subsidiaries, in order to attract, retain, and motivate
such employees and non-employee directors and further align their interest with
those of the shareholders of the Company.  The US Plan provides for, inter alia,
the grant of Restricted Stock (as defined below), which may be
performance-based.  Section 16 of the US Plan authorizes the Board or the
committee designated by the Board to administer the US Plan (in either case, the
“Plan Administrator”), to prescribe, amend and rescind rules and regulations
relating to the US Plan, and to define terms not otherwise defined in the US
Plan.  Section 17 of the US Plan allows the Board to make certain amendments to
the US Plan in furtherance of its purposes as described above.
 
The Board and the Plan Administrator have determined that it is advisable to
establish a sub-plan (the “French Sub-Plan”), including insofar as necessary and
appropriate to amend the US Plan, for the purpose of permitting grants of
Restricted Stock to employees and managing directors of any French subsidiary,
or French branch of any non-French subsidiary, of which the Company holds
directly or indirectly at least 10% of the share capital (a “French Entity”), so
that such grants can qualify for favorable tax and social security treatment  in
France.
 
The Board has therefore established this French Sub-plan, effective for a term
beginning on December 6, 2007 and ending on April 26, 2017 or such earlier date
as the US Plan is terminated, for the purpose of permitting grants of Restricted
Stock which will qualify for the favorable tax and social security treatment in
France applicable to shares granted for no consideration under
Sections L. 225-197-1 to L. 225-197-5 of the French Commercial Code, as amended
(“French-Qualified Restricted Stock”) to qualifying employees and managing
directors who are resident in France for French tax purposes (“French
Participants” and each a “French Participant”).
 
The Common Shares of the Company are listed on NASDAQ which is a regulated
securities exchange within the meaning of Article L.225-197-1 II of the French
Commercial Code.
 
The terms of the US Plan applicable to Restricted Stock, as set out in
Appendix 1 hereto, shall, subject to the modifications set forth in this French
Sub-Plan which shall prevail over the terms of the US Plan in the event of
conflict, constitute the terms applicable for grants of Restricted Stock to
French Participants.
 
1

--------------------------------------------------------------------------------


 
Under the French Sub-Plan, French Participants may receive grants only of
Restricted Stock as defined in Section 2 (r) of the US Plan and the term “Award”
under this French Sub-Plan shall refer only to an award or grant of Restricted
Stock.  The provisions of the US Plan permitting the grant of stock Options,
Restricted Stock Units, or Stock Appreciation Rights shall not apply to French
Participants under this French Sub-Plan.
 
2.  
Definitions.

 
Capitalized terms not otherwise defined in this French Sub-Plan shall have the
same meanings as set forth in the US Plan.  The terms set out below will have
the following meanings:
 
(a) Blackout Periods.
 
The term “Blackout Periods” shall mean the periods
 
(i)  
from the tenth (10th) trading day preceding through the tenth (10th) trading day
following the date on which the consolidated accounts or annual corporate
accounts of the Company are made public, and from the date on which the
governing bodies of the Company have knowledge of information which, if made
public, would have a significant impact on the market price of the Common Shares
through the tenth (10th) trading day after such information has been made
public; or

 
(ii)  
or such other black-out periods applicable to the sale of Common Shares of the
Company under US legislation or imposed by the Company which provides protection
against insider trading comparable to that provided by Section L. 225-197-1 of
the French Commercial Code.

 
(b) Date of Grant.
 
The term “Date of Grant” shall be the date, which shall be specified in an
agreement between the French Participant and the Company in substantially the
form attached hereto (an “ Award Agreement”), on which the Plan Administrator
grants the French Participant rights to a specified number of Common Shares,
subject to the terms and conditions of this French Sub-Plan and the Award
Agreement.
 
(c) Restricted Stock.
 
The term “Restricted Stock” shall mean Common Shares of the Company, rights to
which are granted to a Participant conditional on certain vesting and/or
forfeiture requirements, transfer restrictions and other terms and conditions
provided in this French Sub-Plan.  For the avoidance of doubt, it is specified
that no dividend or voting rights shall attach to Restricted Stock under this
French Sub-Plan until such Restricted Stock has vested.
 
2

--------------------------------------------------------------------------------


(d) Vest Date.
 
The term “Vest Date” shall mean the date on which the Common Shares subject to
the Restricted Stock Award become non-forfeitable.  Such Vest Date or Vest
Dates, as well as the performance criteria if any or other conditions for Common
Shares to become non-forfeitable, shall be specified in the Award Agreement.
 
3.  
Eligibility to Participate and Limitations.

 
(a) Subject to Sections 3(b) and (c) below, any French Participant who, on the
Date of Grant of the Restricted Stock, is either employed under an employment
contract with a French Entity (“contrat de travail”) or who is a managing
director of a French Entity, shall be eligible to receive, at the discretion of
the Plan Administrator, Restricted Stock under this French Sub-Plan, provided
that he or she also satisfies the eligibility conditions of the US Plan.
 
(b) Restricted Stock may not be issued to a director who is not also an employee
of a French Entity, except in the case of managing directors (e.g., Président,
Directeur Général, Directeur Général Délégué, Membre du Directoire,
Gérant).  For the avoidance of doubt, Restricted Stock may not be issued under
this French Sub-Plan to a consultant or advisor to a French Entity.
 
(c) No Award of Restricted Stock may be made under this French Sub-Plan to any
individual who already owns on the Date of Grant, or which would have the effect
of such individual owning as of the Date of Grant, more than ten percent (10%)
of the Company’s share capital.
 
(d) No Award of Restricted Stock may be made under this French Sub-Plan at such
time as the number of Common Shares of the Company which are subject to
outstanding vested Restricted Stock Awards exceeds ten percent (10%) of the
Company’s corporate capital within the meaning Article L225-197-1 – I of the
French Commercial Code.
 
4.  
Conditions of the Restricted Stock Awards. 

 
(a) Award of Restricted Stock.
 
An Award of Restricted Stock shall confer on a French Participant the right to
acquire Common Shares, subject to certain vesting and/or forfeiture
requirements, transfer restrictions and other terms and conditions provided in
this French Sub-Plan, for no consideration or for nominal (“symbolique”)
consideration as permitted for French-Qualified Restricted Stock.
 
When the Plan Administrator makes an Award of Restricted Stock to a French
Participant under this French Sub-Plan, the terms and conditions of such Award
shall be set forth in the Award Agreement, including without limitation the
number of Common Shares subject to such Award, the conditions for the vesting or
forfeiture of the Restricted Stock including any applicable performance or
continuing service criteria, and the restrictions on transferability of the
Restricted Stock once vested.
 
3

--------------------------------------------------------------------------------


An Award of Restricted Stock under this French Sub-Plan shall confer neither
voting rights nor dividend rights on the French Participant until such
Restricted Stock has vested, and no dividends or dividend equivalents relating
to the period prior to vesting shall be payable to a French Participant after
the Vest Date.
 
(b) Vesting of Restricted Stock.
 
No Restricted Stock shall vest unless the holder of the Restricted Stock has
been an employee or managing director of the Company or a French Entity from the
Date of Grant through the date which would otherwise be the Vest Date, and the
Board or Plan Administrator may also set performance or achievement criteria as
provided in Section 12 of the Plan for vesting of Restricted
Stock.  Notwithstanding the foregoing, the first Vest Date of French-Qualified
Restricted Stock shall not occur, and no Restricted Stock shall vest, prior to
the expiration of a two-year period running from the Date of Grant, or such
other period as is required to comply with the minimum mandatory vesting period
applicable to French-Qualified Restricted Stock under Section L. 225-197-1 of
the French Commercial Code, as amended.
 
(c) Holding and Sale of French-Qualified Restricted Stock.
 
The sale of Restricted Stock may not occur prior to the expiration of a two-year
period running from the Vest Date, or such other period as is required to comply
with the minimum mandatory holding period under Section L. 225-197-1 of the
French Commercial Code as amended, as applicable to employees or managing
directors of subsidiaries of issuers of French-Qualified Restricted Stock.
 
This minimum holding period shall be deemed to have been complied with if, as a
result of a merger, spin-off, tender-offer, split-off or similar reorganization,
shares are received in exchange for vested Restricted Stock, and such shares are
held for the unexpired balance of the holding period which was applicable to the
Restricted Stock exchanged.
 
Notwithstanding any other provision of this French Sub-Plan, Common Shares
acquired under Restricted Stock Awards may not be sold by a French Participant
during a Blackout Period, so long as and to the extent Blackout Periods are
applicable to French-Qualified Restricted Stock issued by non-French companies.
 
(d) French Participant’s Account.
 
Each Award of Restricted Stock shall be recorded in an account with the Company,
in the name of the French Participant and specifying the number of Common Shares
which are the subject of such Award, but such Common Shares shall not be issued
to, nor title recorded in the name of, the French Participant until the Vest
Date.  Following the Vest Date, certificates representing Common Shares which
have vested shall be issued in the name of the French Participant but, for the
period during which such Common Shares shall be subject to transfer restrictions
under this French Sub-Plan, the certificates shall remain in the custody of the
Company or its transfer agent, or be held in such other manner as the Company
may otherwise determine in order to ensure compliance with the minimum holding
periods specified above and under applicable French law. At the Participant's
request, the Plan Administrator shall provide or shall ensure that the Company
or its transfer agent has provided the Participant with written evidence of the
Participant's ownership of the vested Common Shares.
 
4

--------------------------------------------------------------------------------


 
5.  
Adjustments to Common Shares.

 
In the event an equitable adjustment in the Common Shares of the Company is
available under the US Plan as described in Section 11 thereof, adjustments to
the number and kind of Restricted Stock subject to Awards under this French
Sub-Plan shall be made (excluding, for the avoidance of doubt, any adjustment
resulting in acceleration of a Vest Date) to the extent permitted for
French-Qualified Restricted Stock.
 
6.  
Death or Disability.

 
Upon the Company’s receipt within six months following the death of a French
Participant of a written request from such French Participant’s heirs in a form
satisfactory to the Company, the Company shall transfer any vested and at the
sole discretion of the Plan Administrator to the extent permitted by French law
for French-Qualified Restricted Stock, any unvested Restricted Stock awarded to
such French Participant to his or her heirs, who shall not be required to comply
with any further vesting conditions or restrictions on the sale of such shares,
unless compliance is required for French-Qualified Restricted Stock treatment
under French law as amended.
 
In the event a French Participant becomes disabled as defined within the second
or third categories of disability defined in Article L341-4 of the French Code
of Social Security, the rules set forth in the preceding paragraph with respect
to death of a French Participant shall apply mutatis mutandis.
 
7.  
Reporting Obligations and Withholding.

 
The French Entity and French Participants shall comply with all reporting
obligations imposed under French tax and social security laws and regulations
with respect to Restricted Stock Awards under this French Sub-Plan, including
without limitation the French Entity’s obligation to report to URSSAF the
identity of French Participants for whom Awards vested in the preceding calendar
year as well as the number and value of Awards for each such French Participant.
 
For the avoidance of doubt, the provisions of Section 15 of the US Plan relating
to satisfaction of tax obligations shall in the case of a French Participant
apply to withholding of French social security and similar mandatory
contributions, as well as French tax if any with respect to Restricted Stock
Awards under this French Sub-Plan.
 
8.  
Interpretation.

 
It is intended that Restricted Stock Awards made under this French Sub-Plan
shall qualify as French-Qualified Restricted Stock.  The terms of this French
Sub-Plan shall be construed and interpreted accordingly.  Insofar as legally
permissible the Plan Administrator shall be entitled to construe and interpret
the terms of this French Sub-Plan so as to comply with the relevant guidelines
published from time to time by French tax and social security administrations
with respect to the conditions for favorable tax and social security treatment
applicable to shares granted for no consideration under the
Sections L. 225-197-1 to L. 225-197-5 of the French Commercial Code, as amended.
 
5

--------------------------------------------------------------------------------


 
9.  
Employment Rights.

 
The adoption of this French Sub-Plan shall not confer upon the French
Participants, or any employees or managing directors of a French Entity, any
employment rights and shall not be construed as part of any employment contracts
that a French Entity has with its employees.
 
10.  
Language.

 
In the event of any differences between the English language and French language
versions of any documents related to this French Sub-Plan or the US Plan, the
English version shall control.
 
11.  
Effective Date.

 
This French Sub-Plan was adopted by the Board of Directors of the Company and
became effective on December 6, 2007.
 
6

--------------------------------------------------------------------------------


 


 


 


 


 

